DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-7 and 10-11 in the “Response to Restriction Requirement” filed on 03/09/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-11 pending for prosecution, wherein claims 8-9 are withdrawn from further consideration, and claims 1-7 and 10-11 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2	Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata et al. (JP 2015012037 A; hereinafter Kamata, using the attached translation as a reference).
Regarding claim 1, Kamata teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0001+], and as cited below) comprising: 
a substrate (1; Fig. 7(b); [0016]); 
a first semiconductor layer (2b; Fig. 7(b) in view of 5(a); [0017]; GaN) formed above 10the substrate (1) and including a nitride semiconductor; 
a second semiconductor layer (2d; Fig. 7(b) in view of 5(a); [0017]; AlGaN) formed on the first semiconductor layer (2b) and including a nitride semiconductor; 
a gate electrode (9; Fig. 7(b); [0034]), a source electrode (4; Fig. 7(b); [0033]), and  15a drain electrode (5; Fig. 7(b); [0033]), the gate electrode, the source electrode, and the drain electrode being formed on the second semiconductor layer (2d; Fig. 7(b) in view of 5(a)); and 
a first insulating film (7; Fig. 7(b); [0033]) and a second insulating film (8; Fig. 7(b); [0033]), the first insulating film (7) being 20formed on a gate electrode side of the second semiconductor layer (2d) and the second insulating film (8) being formed on a drain electrode side of the second semiconductor layer (2d) between the gate electrode (9) and the drain electrode (5), 
25wherein a part of the gate electrode (9) is formed on the first insulating film (7), the first insulating film (7; [0028]) and the second insulating (7; [0029]) film are formed of silicon nitride, 
a Si-H bond density in the first 30insulating film (7; [0028]; 1.0 x 510 <sup>22 /cm <sup>3 or more and less than 1.0 x 510<sup>23 /cm<sup>3) is higher than a Si-H bond density in the second insulating film (8; [0029]; 1.0 x 510<sup>21 /cm<sup>3 or more and less than 1.0 x 510<sup>22 /cm<sup>3), and 
an N-H bond density in the second insulating film (8; [0029]; 1.0 x 510 <sup>22 /cm <sup>3 or more and less than 1.0 x 510<sup>23 /cm<sup>3) is higher than an N-H bond density in the first insulating film (7; [0028]; 1.0 x 510<sup>21 /cm<sup>3 or more and less than 1.0 x 510<sup>22 /cm<sup>3).  
Regarding claim 2, Kamata teaches all of the features of claim 1. 
Kamata further teaches wherein the Si-H bond density in the first insulating film (7; [0028]; 1.0 x 510 <sup>22 /cm <sup>3 or more and less than 1.0 x 510<sup>23 /cm<sup>3) is greater than or equal to 1.0x 51022 /cm3, the Si-H bond density in the second insulating film (8; [0029]; 1.0 x 510<sup>21 /cm<sup>3 or more and less than 1.0 x 510<sup>22 /cm<sup>3) is less than 1.0 x 1022/cm3, the N-H bond density in the first insulating film (7; [0028]; 1.0 x 510<sup>21 /cm<sup>3 or more and less than 1.0 x 510<sup>22 /cm<sup>3) is less than 1.0 x 1022 /cm3, and the N-H- bond density in the second insulating film (8; [0029]; 1.0 x 510 <sup>22 /cm <sup>3 or more and less than 1.0 x 510<sup>23 /cm<sup>3) is greater than or equal to 101.0 X1022/crm3  
Regarding claim 3, Kamata teaches all of the features of claim 1. 
Kamata further teaches wherein a part of the first insulating film (7; Fig. 7(b); [0033]) is formed on an end portion on a gate electrode side of the second insulating film (8; Fig. 7(b)).  
Regarding claim 4, Kamata teaches all of the features of claim 3. 
Kamata further teaches wherein the end portion on the gate 25electrode side of the second insulating film (8; Fig. 7(b)) coincides with an end portion on a drain electrode (5) side of the gate electrode (9), when viewed in a direction normal to a surface of the substrate (1).  
Regarding claim 5, Kamata teaches all of the features of claim 3. 
Kamata further teaches wherein the end portion on the gate 35electrode side of the second insulating film (8; Fig. 7(b) in view of 21a of Fig, 12(b); see [0054, 0048]) is inclined with respect to the direction normal to the surface of the substrate (1).  
Regarding claim 6, Kamata teaches all of the features of claim 1. 
Kamata further teaches wherein the first insulating film (7; Fig. 7(b)) is formed between the second insulating film (8; Fig. 7(b)) and the grate electrode (9; Fig. 7(b)).  
Regarding claim 7, Kamata teaches all of the features of claim 1. 
Kamata further teaches wherein the first semiconductor layer (2b; Fig. 7(b) in view of 5(a); [0017]; GaN) is 15formed of a material including GaN, and the second semiconductor layer (2d; Fig. 7(b) in view of 5(a); [0017]; AlGaN)  is formed of a material including AlGaN ( [0017]; AlGaN) or (InAlN).
Regarding claim 10, Kamata teaches all of the features of claim 1. 
Kamata further teaches a power supply device ([0014]; power supply device) comprising the 20semiconductor device according to claim 1 (see rejection of claim 1, above).
Regarding claim 11, Kamata teaches all of the features of claim 1. 
Kamata further teaches an amplifier ([0014]; an amplifier) comprising the 20semiconductor device according to claim 1 (see rejection of claim 1, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898